DETAILED ACTION
	This is in response to the amendment filed on March 14th 2022.

Response to Arguments
Applicant’s arguments, see pg. 9, filed 3/14/22, with respect to the drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 

Applicant’s arguments, see pg. 9-11, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the independent claims distinguish over the art.  The prosecution history is clear so no additional reasons for allowance are necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        (571) 270-1975